United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2989
                                   ___________

Forrest Cole,                        *
                                     *
                  Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
                    *
Jo Anne B. Barnhart, Commissioner, *
Social Security Administration,      *     [UNPUBLISHED]
                                     *
                  Appellee.          *
                                ___________

                             Submitted: January 17, 2002

                                  Filed: January 24, 2002
                                   ___________

Before BOWMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

      Forrest Cole applied for disability insurance benefits and supplemental security
income benefits following a head injury he received during a mugging. Cole’s right
eye was injured, and he became sensitive to bright lights. Cole also experienced
nightmares and decreased cognitive functioning.                After assessment, a


      *
       Jo Anne B. Barnhart has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee under Federal Rule of Appellate Procedure
43(c)(2).
neuropsychologist diagnosed Cole with depression, post traumatic stress disorder,
cognitive disorder, and borderline intellectual functioning. Cole was last employed
as a commercial bus driver three years before his injury. Because this is a semi-
skilled occupation, Cole is presumed to have had an average level of intellectual
functioning before the injury.

       After a hearing and the proper sequential evaluation, the Administrative Law
Judge (ALJ) denied benefits, finding Cole has a severe impairment, but does not have
an impairment that meets the criteria for disability. The ALJ further concluded Cole
cannot perform his past relevant work, but can perform work available in the national
economy. The Appeals Council affirmed the ALJ’s determination. Cole then filed
for judicial review. The district court** affirmed the Commissioner’s denial of
benefits, finding substantial evidence in the record as a whole supports the
Commissioner’s decision. Cole now appeals. Having carefully reviewed the record
and the parties’ briefs, we affirm. See Hunt v. Massanari, 250 F.3d 622, 623-24 (8th
Cir. 2001).

       Cole argues the ALJ should have considered whether he met the criteria of
§ 12.02, Organic Mental Disorders. 20 C.F.R. Pt. 404, Subpt. P, App. 1 (2001).
Although Cole argues he meets criteria § 12.02(A)(7) because he suffered a fifteen
point loss of intellectual functioning as a result of the injury, his argument fails.
Section 12.02 requires not only a loss of cognitive abilities under § 12.02(A), but also
two of the following under § 12.02(B): marked restriction in activities of daily living,
social functioning, or concentration, persistence, and pace, or repeated episodes of
decompensation. Cole does not identify which domains of functioning are restricted,
and the Psychiatric Review Technique Form shows Cole is, at worst, moderately
impaired in two functional domains. Although the ALJ did not evaluate Cole under


      **
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
§ 12.02, Cole would not meet the requirements. Failure to address § 12.02 in the
opinion is not error. See Goose v. Apfel, 238 F.3d 981, 984 (8th Cir. 2001).

       We also reject Cole’s argument that the hypothetical questions posed to the
vocational expert (VE) did not adequately capture his visual and mental impairments.
The ALJ did include sensitivity to bright light which could be helped by wearing
sunglasses, and the postinjury mental limitations described by the neuropsychologist
in the hypothetical questions. The ALJ properly posed hypothetical questions that
captured impairments substantially supported by the record and properly considered
the VE’s opinion. Hunt, 250 F.3d at 625.

      We find no reversible error. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-